Citation Nr: 1600407	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-29 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In December 2014, the Board remanded the Veteran's claim.

The Veteran testified at a February 2013 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The evidence of record indicated that the Veteran has a current low back disability.  See July 2012 VA Examination Report (noting a diagnosis of post-operative multiple lumbar surgeries with residual of degenerative disc disease and degenerative joint disease lower lumbar spine).  In addition, the Veteran's service treatment records (STRs) included September 1972 notes referencing an in-service low back injury.  The crucial question in this case is whether there is a nexus between the Veteran's current low back disability and his active service, to include the in-service low back injury.  The Board notes that the Veteran sustained a post-service back injury in 1981 (which is documented in various private treatment records of record) and that the Veteran and his representative have repeatedly argued, essentially, that the Veteran's initial in-service injury weakened his back to such an extent that it made his back more susceptible to the later 1981 injury.  

Pursuant to the Board's remand in December 2014, a VA opinion was obtained in March 2015.  Upon review, the Board finds that such opinion is inadequate and remand is therefore required for an additional VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The March 2015 VA opinion was a negative opinion with respect to direct service connection.  The rationale provided was problematic for multiple reasons.  First, the rationale referenced a September 25, 1972 STR and stated that this STR "noted [the Veteran] has NO lumbar discomfort but only coccygeal complaints."  The September 25, 1972 STR stated as follows "[l]ong history of back trouble - 2 [weeks] ago sustained acute [lumbosacral] strain - better today [without] spasm evident but some dull pain in coccygeal area."  An impression was noted of "[a]cute back strain probably superimposed on chronic unstable back."  For additional background, a September 14, 1972 STR noted that the Veteran stated he hurt his back while lifting a heavy can and complained of pain.  Contrary to the medical professional's rationale, the September 25, 1972 STR did not state that the Veteran had no lumbar discomfort, but stated that the Veteran sustained a lumbosacral strain two weeks ago and that this was "better," which is not the same as the STR stating that there was no lumbar discomfort.  

Next, the medical professional's rationale referenced the Veteran's June 1973 separation examination report and stated that the Veteran "signed off on a normal Med exam without complaints including a normal back."  While the Veteran's June 1973 separation examination report did contain under the clinical evaluation section a notation of normal for the Veteran's "spine, other musculoskeletal," the separation examination report is typically completed by a physician and not a veteran.  A Report of Medical History form often accompanies a separation examination report and this form contains sections typically completed by the veteran; it is on this form that a veteran typically would have an opportunity to note any complaints.  In this case, no such Report of Medical History is of record and therefore it is not appropriate to characterize the June 1973 separation examination report as being "without complaints" related to the Veteran's back.  The Board also notes that in an August 2015 statement, the Veteran stated "regarding signing off on the discharge examination, I signed what was put in front of me in order to be discharged."    

In addition, the medical professional's rationale also stated that "[p]ost [discharge] it is UNLIKELY [the Veteran] had a weak back whether from military or not" and that "[h]is statement that he 'had good health except low back' is UNLIKELY because he told EVERY one of the many physicians who interviewed him for many years including the VA in 2010 that all his problems began with lifting in 1981 on the job."  Initially, with respect to the rationale's reference to VA treatment, a January 2010 VA treatment note from Dr. K. noted under the past medical history section lower back pain and "onset in 12/1981."  Additional treatment records from the same provider, however, dated in September 2010, February 2011, December 2011, December 2012, September 2013 and July 2014 referenced the Veteran's lower back pain as having its onset in 1972.  In addition, an April 1982 private medical letter from Dr. N. stated that the Veteran "stated that he had a previous injury to his back while in the Navy.  He stated that the low back symptoms resolved spontaneously."  Also, in an August 2015 statement, the Veteran referenced this portion of the VA opinion's rationale and stated that "I find this sentence baffling because part of the problem I am having in proving my claim is that I cannot produce any physician statements, visits, treatments, etc. during those years" and that "[a]s I have explained to you over and over again, this is because ALL OF THE RECORDS PERTAINING TO MY BACK INJURY AND SUBSEQUENT FOLLOWUP WERE DESTROYED IN HURRICANE KATRINA."  The Veteran further referenced "[t]hree hospitals were involved in the initial injury and the followup treatments" and that the records from such hospitals were destroyed.  

The Board notes that at the February 2013 Board hearing, the Veteran referenced receiving medical treatment related to his low back at a doctor's office and then Methodist Hospital within a year after service.  See February 2013 Board Hearing Transcript, pages 4-5.  The Veteran also referenced that he received treatment at Mercy Hospital prior to the post-service back injury in 1981 and referenced that records from Mercy Hospital were also destroyed during Hurricane Katrina.  See id. at 9-10.  The Veteran previously submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) for Pendleton Methodist Hospital noting treatment from 1982 for his back.  A May 2010 request for records from Methodist Hospital was returned as undeliverable and the returned envelope contained a handwritten notation that the facility was destroyed due to Hurricane Katrina and was closed down.  The Veteran did not previously provide a VA Form 21-4142 for Mercy Hospital, but internet research indicates that this hospital was impacted by Hurricane Katrina.  In addition, the Veteran also previously provided a VA Form 21-4142 for Charity Hospital noting treatment from 1981 for his back.  An April 2015 VA Report of Contact form noted contact with a person from the records department of Charity Hospital, who advised that "most records were destroyed during hurricane."  An April 2015 response noted that no records were found for the Veteran.  As such, it appears that if medical records had existed for the Veteran from the hospitals discussed, such records would have been destroyed.  Further, irrespective of the Veteran's reported medical treatment for which records are not available, it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  In this regard, the Veteran has contended, in various statements, that he continued to have low back symptoms after service.  See, e.g., August 2015 Veteran Statement (stating "my contention is that I had trouble with my back from 1972 on").  As such, the medical professional's attention will be invited to the Veteran's various statements indicating that he experienced low back symptoms since the in-service injury to his low back and that he sought medical treatment for his low back prior to a 1981 post-service back injury.  Additionally, the medical professional will be instructed that, despite the absence of supporting private medical records, such statements, which the Board finds to be competent and credible, must be considered.  

In review, for the reasons identified above, the Board finds that the March 2015 VA opinion was inadequate and remand is required to obtain another VA opinion from a medical professional other than the provider of the March 2015 VA opinion.  

Additionally, since the December 2014 Board remand, additional medical evidence has been associated with the Veteran's claims file.  VA treatment notes from Dr. K. dated in September 2010 and February 2011 stated that the Veteran had lower back pain with an onset in 1972 and that "original pain syndrome started when [the Veteran] lifted a heavy garbage can, then aggravated the pain in 12/1981" in connection with the previously mentioned post-service back injury.  The Veteran also submitted a March 2015 private medical letter from Dr. W.  This letter referenced the Veteran's in-service low back injury, the Veteran's report of "chronic back pain after that time without incident" and the post-service back injury in 1981.  The letter stated that "[a]ccording to history and recent imaging, [the Veteran's] second injury in 1981 could possibly have been from injury initially sustained while in service to the U.S. Navy.  Actual correlation cannot be proven, but it is a possibility."  While this additional medical evidence is not sufficient to grant the Veteran's claim in light of its general and speculative nature, it tends to support the Veteran's claim and the medical professional's attention will be directed to it on remand.

Finally, while on remand, outstanding VA treatment records must be obtained.  The December 2014 Board remand referenced that of record were VA treatment records dated from January 2010 to July 2010 from the New Orleans VA Medical Center (VAMC) and Slidell Community Based Outpatient Clinic (CBOC), but that these records included a handwritten notation that pertinent records were printed, which suggests that not all records were printed.  Subsequent to the December 2014 Board remand, VA treatment records were obtained that were noted to be dated from August 2010 to February 2015.  As such, some VA treatment records dating from January 2010 to July 2010 may still be outstanding and must be obtained on remand, as well as any more recent available records dating from February 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include all records from January 2010 to July 2010 and from February 2015 from the New Orleans VAMC/Slidell CBOC.

2.   After completion of the above, obtain a VA opinion from a qualified medical professional other than the provider of the March 2015 VA opinion.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The medical professional must address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the September 1972 in-service incident (which was documented in the Veteran's STRs).   

The medical professional must specifically address the Veteran's contention that, essentially, his September 1972 in-service injury weakened his back to such an extent that it made his back more susceptible to the later 1981 work injury.  See, e.g., February 2013 Board Hearing Transcript, page 9 (with the Veteran stating that "my contention is that if I had not hurt my back in the Navy, I wouldn't have hurt it again in 1981, because I was in really fairly good health and except for the back pain"); February 2013 Board Hearing Transcript, page 12 (with the Veteran's representative stating that "[t]he [V]eteran has stated that he re-injured his lower back and he ruptured a disc in 1981 because of his weak back.  The [V]eteran contends that it is supported by the service treatment records dated September 25, 1972, which noted that he had a chronic unstable back which was evident that he had a weak back").

While review of the entire claims folder is required, the medical professional's attention is invited to the Veteran's various statements indicating that he experienced low back symptoms since the in-service injury to his low back and that he sought medical treatment for his low back prior to a 1981 post-service back injury.  See, e.g., August 2015 Veteran Statement (stating that "my contention is that I had trouble with my back from 1972 on").  The Board notes that the Veteran has referenced that the records related to the reported medical treatment are not available due to being destroyed by Hurricane Katrina; the medical professional is instructed that, despite the absence of supporting private medical records, such statements, which the Board finds to be competent and credible, must be considered.    

Additional attention is invited to September 2010 and February 2011 VA treatment notes from Dr. K. (stating that the Veteran had lower back pain with an onset in 1972 and that "original pain syndrome started when [the Veteran] lifted a heavy garbage can, then aggravated the pain in 12/1981" in connection with the previously mentioned post-service back injury) and to a March 2015 private medical letter from Dr. W. (referencing the Veteran's in-service low back injury, the Veteran's report of "chronic back pain after that time without incident" and the post-service back injury in 1981 and stating that "[a]ccording to history and recent imaging, [the Veteran's] second injury in 1981 could possibly have been from injury initially sustained while in service to the U.S. Navy.  Actual correlation cannot be proven, but it is a possibility").

The medical professional must include the underlying reasons for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



